Allowable Subject Matter
Claims 1-15, 17, and 19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art neither teaches nor reasonably suggests “receiving the partially cured assembly within a second curable matrix composition; and curing the second curable matrix composition” when taken in context of the claim as a whole.
Claims 1-14, 17 and 19 depend from claim 15 and are allowed for at least the reason stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872